Case 3:21-cr-00521-JLS Document 33 Filed 03/31/21 PageID.100 Page 1 of 1



1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                      SOUTHERN DISTRICT OF CALIFORNIA
10                    (HONORABLE JANIS L. SAMMARTINO)
11
12   UNITED STATES OF AMERICA,                  CASE NO.: 21-cr-00521-JLS
13                     Plaintiff,
14         v.                                   ORDER TO CONTINUE MOTION
                                                HEARING/TRIAL SETTING; AND
15   RICARDO RUBIO-HURTADO (1),                 EXCLUDE TIME UNDER SPEEDY
     GORGE OCTAVIO VAQUERA                      TRIAL ACT
16   GALLARDO (2),
17                      Defendants.
18
19         Pursuant to joint motion, IT IS HEREBY ORDERED that the Motion

20   Hearing/Trial Setting in this matter currently scheduled for April 2, 2021 at 1:30

21   p.m., be continued to May 14, 2021 at 1:30 p.m.            Defendants shall file

22   acknowledgements of the new hearing date by April 23, 2021.

23         Time is excluded to 18 U.S.C. § 3161(h)(1)(D).

24          SO ORDERED.

25   Dated: March 31, 2021
26
27
28
